Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 6, 2019

                                    No. 04-18-00450-CV

                                   Velma SAN MIGUEL,
                                         Appellant

                                              v.

              PLAINSCAPITAL BANK, Trustee of The Guerra Mineral Trust,
                                Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-16-19
                      The Honorable Everardo Garcia, Judge Presiding


                                       ORDER
       After we granted Appellant’s first motion for extension of time to file the reply brief,
Appellant’s reply brief was due on March 4, 2019. See TEX. R. APP. P. 38.6(c). On the due date,
Appellant filed an unopposed second motion for an extension of time to file the reply brief. On
March 5, 2019, Appellant filed her reply brief.
        Appellant’s motion is GRANTED. Appellant’s reply brief is deemed timely filed. See
id. R. 38.6(d).

       It is so ORDERED on this 6th day of March, 2019.

                                                                  PER CURIAM



      ATTESTED TO: __________________________
                   KEITH E. HOTTLE,
                   Clerk of Court